Citation Nr: 1818892	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from May 1972 to May 1974, and he had subsequent service in the United States Army Reserve.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2014, the Board denied the issues of entitlement to service connection for right ear hearing loss and posttraumatic stress disorder (PTSD) and remanded the claim for service connection for left ear hearing loss for further development.  That development was completed, and the case was returned to the Board for appellate review.
  
The Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in November 2017.  The Veteran and his representative were sent a copy of the opinion and given 60 days to submit further evidence or argument.  See 38 C.F.R. §§ 20.901, 20.903 (2017).  Neither the Veteran nor his representative submitted any additional evidence or argument.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's left ear hearing loss did not manifest in service or within one year thereafter and is not otherwise related to service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including sensorineural hearing loss, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In March 2017, the Board revised its policy regarding service connection claims for hearing loss for Vietnam-era veterans.  When interpreting audiometric data from service treatment records, the Board has historically considered that service departments changed from using American Standards Association (ASA) standards to International Standards Organization-American National Standards Institute (ISO-ANSI) standards as of November 1967.  The revised policy provides that, for service department audiograms conducted between January 1, 1967, and December 31, 1970, in which the standard used is not clearly indicated, the data should be considered under both the ASA and ISO-ANSI standards.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for left ear hearing loss.

The Veteran's service treatment records include an October 1966 entrance examination report showing that his ears and drums were found to be normal.  The standard used on the audiological evaluation in the December 1968 entrance examination was not clearly indicated.  As such, the results of puretone threshold testing, in decibels, have been converted to ISO-ANSI units (appearing in parenthesis next to the original ASA values) as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

The Veteran was later seen in July 1967 at which time it was noted that he had left ear trouble; however, it was noted that the trouble was related to cerumen in his ears.  The remainder of his service treatment records are negative for any complaints, treatment, or diagnosis of left ear trouble or hearing loss.

The Veteran was subsequently provided a separation examination in August 1969 during which his ears and drums were again found to be normal.  He had 15/15 hearing on whispered voice testing.  The Veteran also denied having a medical history of ear trouble and hearing loss.  In October 1969, he indicated that there had been no change in his medical condition since his separation examination.  Similarly, an April 1974 separation examination revealed normal ears and drums.

The Board finds that neither left ear sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken during his military service were normal for the left ear.  The pertinent regulations require that manifestations are "noted" in the service records and that is not the case in this instance.  Therefore, while currently-diagnosed left ear sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and left ear sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The evidence also does not show that the Veteran had left ear sensorineural hearing loss manifest to a compensable degree within one year of his military separation.  Indeed, the Veteran was provided a June 1979 enlistment examination for the United States Army Reserve that found his ears and drums to be normal.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
15
10
5
25
15

The Veteran also denied having a medical history of hearing loss and ear trouble in June 1979.  Thus, there is actually affirmative evidence showing that the Veteran did not have left ear hearing loss to a compensable degree within one year of his military service or for many years thereafter.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has asserted that he had noise exposure in service which caused his left ear hearing loss.  The Veteran is considered competent to relate a history of noise exposure during service.  In addition, the post-service medical records show that the Veteran has current left ear hearing loss by VA standards.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current left ear hearing loss is related to his military service.

The March 2010 VA examiner opined that it was not at least as likely as not that the Veteran's hearing loss was related to his military service.  In so doing, the examiner noted that he had normal hearing on his October 1966 enlistment examination and his June 1979 Army Reserve enlistment examination.  However, the Board finds that this opinion has limited probative value, as the examiner did not explain the significance of such findings.

The October 2014 VA examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's left ear hearing loss without resorting to speculation.  Specifically, the examiner stated that the Veteran's October 1966 entrance examination showed normal hearing, as did his June 1979 enlistment examination for the Army Reserve.  However, it was also noted that the August 1969 whispered voice test was not an accurate assessment of hearing loss and that there was a minimal decrease at the 3000 Hertz threshold at the time of the June 1979 enlistment examination.  The examiner stated that she could not opine on the minimal decrease because it occurred approximately five years after his active duty service.  

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility. See 38 C.F.R. § 3.102.  Thus, the Board also finds that the October 2014 VA examiner's opinion has minimal probative value.

In December 2017, a VHA audiologist opined that the Veteran's left ear hearing loss was more likely due to presbycusis (natural aging) or other causes.  She observed that his hearing was normal in October 1966 and that he passed the whispered voice test in August 1969.  She acknowledged that whispered voice testing does not rule out high-frequency hearing loss, but noted that later testing did rule it out.  The VHA audiologist observed that, in June 1979, his hearing was again within normal limits bilaterally across tested frequencies, with only a minimal change (7.5dB) in one frequency in the left ear.  She did not consider that change to be a significant threshold shift in hearing.  She explained that hearing loss caused by acoustic trauma is manifested immediately in a shift in hearing and indicated that the Veteran did not have a significant shift in hearing compared to his October 1966 enlistment examination.  

The Board finds that the December 2017 VHA opinion is highly probative, as it is based on a review of the claims file by a medical professional with knowledge, training, and expertise and is supported by rationale based on such knowledge.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

There is no medical opinion otherwise relating the Veteran's current left ear hearing loss to his military service.

The Board has also considered the Veteran's own statements that his current left ear hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of delayed-onset left ear hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, even assuming the Veteran's lay assertions regarding etiology were competent, the Board nevertheless finds the December 2017 VHA audiologist's opinion to be more probative, as it is based on a review of the entire record and the examiner's medical expertise.  The examiner provided a thorough rationale with a discussion of the Veteran's medical history and medical literature.

Based on the foregoing, the evidence does not show that the Veteran's left ear hearing loss manifested in service or to a compensable degree within one year of his separation or that such a disorder is otherwise related thereto.  For these reasons, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for left ear hearing loss.  As such, the benefit-of-the-doubt rule does not apply, and the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


